Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  a typographical error “a a” appears in the claims.  Appropriate correction is required.

Response to Amendment
Applicant’s amendment to the claims, mailed 05/05/2021 is entered. The rejection of claims 1-8 is withdrawn. 
The indicated allowability of claims 9-25 is withdrawn in view of the newly discovered reference(s) to Lim et al. and Verde et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Lim et al. (US 2016/0007399 A1) (herein after Lim) in view of US Publication to VAN DE VELDE et al. (US 2018/0254919 A1) (herein after Velde).

Regarding claim 1, Lim discloses at least one non-transitory machine readable medium comprising one or more instructions that, when executed by at least one processor [¶0176], cause the at least one processor to: establish a communication path using a service provider's core infrastructure between a base station (and a server) [¶0046-0047; ¶0096. See also fig.1 second path]; request a direct radio interface path be established as a new communication path between the base station (and the server); and establish the direct radio interface path between the base station (and the server), wherein the direct radio interface path bypasses the service provider's core infrastructure [¶0070, ¶0084-0085, ¶0136: F2 bearer=direct radio interface. A layer 2 connection is interpreted as indication of core infrastructure being bypassed – consistent with applicant’s disclosure (see also claim 3 below)].
	Lim does not explicitly disclose a datacenter. 
However, Lim further discloses the low-delay service may include a service provided from a contents provider [Lim ¶0053]. An artisan may readily recognize data centers are routinely used to host similar content [Velde ¶0180]. Consequently, it would have been obvious, before the effective filing date of the application, to apply the same technique disclosed by Lim in a server included in a data center. Furthermore, reduction in latency is widely recognized as a desirable outcome in various services that may be hosed in similar devices/networks. 

Regarding claim 2, Lim discloses the at least one non-transitory machine readable medium of Claim 1, wherein the service provider's core infrastructure is part of a 3rd Generation Partnership Project (3GPP) network [¶0052 see also abstract].

Regarding claim 3, Lim discloses the at least one non-transitory machine readable medium of Claim 2, wherein the bypassed service provider's core infrastructure includes 3GPP architecture above a Layer 2 media access control sub-layer [fig. 4B, ¶0073-0076 -  Note the open ended ‘includes’ ].

Regarding claim 4, Lim discloses the at least one non-transitory machine readable medium of Claim 1, wherein the direct radio interface path to the data center is at a Layer 2 network level  [fig. 4B, ¶0085, ¶0086].

Regarding claim 5, Lim discloses the at least one non-transitory machine readable medium of Claim 1, wherein a media access control layer remains unchanged when the direct radio interface path is established [fig. 4B ¶0087].

Regarding claim 6, the combined Lim and Verde disclose the at least one non-transitory machine readable medium of Claim 5, wherein the communication path using the service provider's core infrastructure is maintained when the direct radio interface path is established [Lim ¶0139].

Regarding claim 7, Lim discloses the at least one non-transitory machine readable medium of Claim 1, wherein the request that the direct radio interface path be established is communicated to a service provider control node associated with the service provider [¶0053; fig. 11A steps 1108-1114].

Regarding claim 8, Lim discloses the at least one non-transitory machine readable medium of Claim 1, wherein a user equipment associated with the base station requests the direct radio interface path be established and the request is communicated to a [fig. 11A steps 1108-1114 see also ¶0063, ¶0131 and ¶0134].

Regarding claim 9, Lim discloses a server comprising: memory; and at least one processor, to cause the at least one processor to: 
communicate on a communication path using a service provider's core infrastructure between a base station and (the server), wherein the service provider's core infrastructure includes one or more servicing gateways [fig. 2 ‘250’ ¶0061] and one or more packet data network gateways [fig. 2 ‘235’ ¶0072 ‘GW 330’]; request a direct radio interface path be established as a new communication path between the base station and (a server); and
 establish the direct radio interface path between the base station and (a server), wherein the direct radio interface path bypasses the service provider's core infrastructure [¶0070, ¶0084-0085, ¶0136: F2 bearer=direct radio interface. A layer 2 connection is interpreted as indication of core infrastructure being bypassed – consistent with applicant’s disclosure (see also claim 3 below)].

Lim may not disclose a server including a data center interface engine. Further, the communication path and the direct radio interface may not necessarily connect the base station to same server in a data center. Instead, the low delay UE and/or the low-delay base station may select the appropriate operation mode [Lim ¶0119-¶0124]. Further, low-delay service may include a service provided from a contents provider [Lim ¶0053]. An artisan may readily recognize data centers are routinely used to host similar content [Velde ¶0180]. Consequently, it would have been obvious, before the effective filing date of the application, to apply the same technique disclosed by Lim in a server included in a data center. Furthermore, a switch may be initiated to in order to meet the latency requirements of a system (¶Lim 0005) as needed by enabling the server to initiate a transition. 

Regarding claim 10, Lim discloses the server of Claim 9, wherein the service provider's core infrastructure is part of a 3rd Generation Partnership Project (3GPP) network [¶0052 see also abstract].

Regarding claim 11, Lim discloses the server of Claim 10, wherein the bypassed service provider's core infrastructure includes 3GPP architecture above a Layer 2 media access control sub-layer [fig. 4B, ¶0073-0076 -  Note the open ended ‘includes’ ].

Regarding claim 12, Lim discloses the server of Claim 9, wherein the direct radio interface path to the data center is at a Layer 2 network level  [fig. 4B, ¶0085, ¶0086].

Regarding claim 13, Lim discloses the server of Claim 9, wherein a media access control layer remains unchanged when the direct radio interface path is established [fig. 4B ¶0087].

Regarding claim 14, Lim discloses a method comprising: establishing a communication path using a service provider's core infrastructure between a base station and at least one server [¶0046-0047; ¶0096. See also fig.1 second path], wherein the service provider's core infrastructure includes one or more servicing gateways [fig. 2 ‘250’ ¶0061] and one or more packet data network gateways [fig. 2 ‘235’ ¶0072 ‘GW 330’]; requesting a direct radio interface path be established as a new communication path between the base station and (a server); and establishing the direct radio interface path between the base station and the at least one server, wherein the direct radio interface path bypasses the service provider's core infrastructure [¶0070, ¶0084-0085, ¶0136: F2 bearer=direct radio interface. A layer 2 connection is interpreted as indication of core infrastructure being bypassed – consistent with applicant’s disclosure (see also claim 3 below)].
Lim may not disclose a new communication path between the base station and the at least one server. In other words, the communication path and the direct radio interface may not necessarily connect the base station to a same server. Instead, the low delay UE and/or the low-delay base station may select the appropriate operation mode [Lim ¶0119-¶0124]. An artisan would have recognized, before the effective filing date of the application, improved resource utilization may be achieved by enabling flexible transition to the layer-2 mode (low delay modes) [Verde 0012]. Furthermore, a switch may be initiated to in order to meet the latency requirements of a system (¶Lim 0005) as needed by enabling the same server to initiate a transition. 

Regarding claim 15, Lim discloses the method of Claim 14, wherein the service provider's core infrastructure is part of a 3rd Generation Partnership Project (3GPP) network [¶0052 see also abstract].

Regarding claim 16, Lim discloses the method of Claim 15, wherein the bypassed service provider's core infrastructure includes 3GPP architecture above a Layer 2 media access control sub-layer [fig. 4B, ¶0073-0076 -  Note the open ended ‘includes’ ].

Regarding claim 17, Lim discloses the method of Claim 14, wherein the direct radio interface path to the at least one server is at a Layer 2 network level [fig. 4B, ¶0085, ¶0086].

Regarding claim 18, Lim discloses the method of Claim 14, wherein a media access control layer remains unchanged when the direct radio interface path is established [fig. 4B ¶0087].

Regarding claim 19, the combined Lim and Verde disclose the method of Claim 18, wherein the communication path using the service provider's core infrastructure is maintained when the direct radio interface path is established [Lim ¶0139].

Regarding claim 20, Lim discloses a system for establishing a direct radio interface connection, the system comprising: memory; one or more processors [¶0175]; means [¶0175] establishing a communication path using a service provider's core infrastructure between a base station and at least one server [¶0046-0047; ¶0096. See also fig.1 second path], wherein the service provider's core infrastructure includes one or more servicing gateways [fig. 2 ‘250’ ¶0061] and one or more packet data network gateways [fig. 2 ‘235’ ¶0072 ‘GW 330’]; means for [¶0175]  requesting a direct radio interface path be established as a new communication path between the base station and (a server); and means for [¶0175]  establishing the direct radio interface path between the base station and the at least one server, wherein the direct radio interface path bypasses the service provider's core infrastructure [¶0070, ¶0084-0085, ¶0136: F2 bearer=direct radio interface. A layer 2 connection is interpreted as indication of core infrastructure being bypassed – consistent with applicant’s disclosure (see also claim 3 below)]. 
	Lim may not disclose a new communication path between the base station and the at least one server. In other words, the communication path and the direct radio interface may not necessarily connect the base station to a same server. Instead, the low delay UE and/or the low-delay base station may select the appropriate operation mode [Lim ¶0119-¶0124]. An artisan would have recognized, before the effective filing date of the application, improved resource utilization may be achieved by enabling flexible transition to the layer-2 mode (low delay modes) [Verde 0012]. Furthermore, a switch may be initiated to in order to meet the latency requirements of a system (¶Lim 0005) as needed by enabling the same server to initiate a transition. 

Regarding claim 21, Lim discloses the system of Claim 20, wherein the service provider's core infrastructure is part of a 3rd Generation Partnership Project (3GPP) network [¶0052 see also abstract].  

Regarding claim 22, Lim discloses the system of Claim 21, wherein the bypassed service provider's core infrastructure includes 3GPP architecture above a Layer 2 media access control sub-layer [fig. 4B, ¶0073-0076 -  Note the open ended ‘includes’ ].  
Regarding claim 23, Lim discloses the system of Claim 20, wherein the direct radio interface path to the at least one server is at a Layer 2 network level [fig. 4B, ¶0085, ¶0086].  

Regarding claim 23, Lim discloses the system of Claim 20, wherein the direct radio interface path to the at least one server is at a Layer 2 network level [fig. 4B, ¶0085, ¶0086].

Regarding claim 24, Lim discloses the system of Claim 20, wherein a media access control layer remains unchanged when the direct radio interface path is established [fig. 4B ¶0087].  

Regarding claim 25, the combined Lim and Verde disclose the system of Claim 20, wherein the communication path using the service provider's core infrastructure is maintained when the direct radio interface path is established [Lim ¶0139].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476